DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim: “a band pass filter, configured to pass the frequency associated with the time-varying injection signal while attenuating frequencies less than and greater than the frequency associated with the time-varying injection signal; and
a capacitance measurement circuit configured to produce the heater capacitance signal in response to a capacitive reactance of the heater; and
wherein: the heater comprises:
a resistive heating element; electrical insulation surrounding the resistive heating element; and a metallic sheath surrounding the electrical insulation; and the capacitive reactance depends at least in part on a condition of the electrical insulation.”

 With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the heater comprises a resistive heating element, electrical insulation surrounding the resistive heating element, and a metallic sheath surrounding the electrical insulation, and the method further comprises: passing, by a band pass filter, the frequency associated with the time-varying injection signal while attenuating frequencies less than and greater than the frequency associated with the time-varying injection signal; and producing, by a capacitance measurement circuit, the heater capacitance signal in response to a capacitive reactance of the heater that depends at least in part on a condition for the electrical insulation.”


Claim 5 is objected to due to its dependency on claim 4; claim 6 is objected to due to its dependency on claim 5; claim 7 is objected to due to its dependency on claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel et al. (U.S. Publication No. 2007/0125764 A1) in view of Essawy et al. (U.S. Publication No. 2018/0275184 A1).


With respect to claim 1, Knoepel et al. discloses a system for monitoring a health of a heater connected to a power supply (see power supply 201 connected to heating element 140 shown in Fig. 3; para 0023, lines 1-8) by a first power lead conducting an inlet current and a second power lead conducting an outlet current (para 0022, lines 1-8), the system comprising: an injection transformer (para 0025, lines 10-15), comprising a plurality of primary turns that are inductively coupled to the first power lead (the toroidal current transformer 230 and 235 can be disposed around both legs 202 and 203 to prevent current sense signal overload during the heating state of the water heater 100 shown in fig. 3); a signal generator, configured to: generate a time-varying injection signal (para 0022, lines 3-8); and supply the time-varying injection signal to the plurality of primary turns, thereby impressing the time-varying injection signal on the inlet current; and a signal reader (para 0006, lines 1-9; configured to: receive a diagnostic signal from the heater (para 0025, lines 1-19); filter the diagnostic signal to pass a frequency associated with the time- varying injection signal (para 0028, lines 9-26).
Knoeppel et al. does not disclose producing a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater.
  Essawy et al. discloses producing a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater (para 0041, lines 1-19; element 50 showing a capacitance measurement circuit; when the capacitance changes during to the heating element changing, the resonant frequency also changes).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. to include producing a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater as taught by Essawy et al. to be able to determine the remaining useful life of the heating element based upon the monitored resonant frequency (para 0042, lines 1-9).


With respect to claim 3, Knoeppel et al. and Essawy et al. discloses the system of claim 1, wherein: the injection transformer comprises a toroid core defining a center region (see Knoeppel et al. the toroidal current transformer 230 and 235 can be disposed around both legs 202 and 203 to prevent current sense signal overload during the heating state of the water heater 100 shown in fig. 3); the plurality of primary windings are wound around the toroid core (see Knoeppel et al. para 0025, lines 1-19); and the first power lead is configured to pass through the center region one or more times (see Knoeppel et al. power 201 transferring power on second leg 203  towards transformer 230 shown in Fig. 3; para 0023, lines 1-8). 

With respect to claim 10, the combination of Knoeppel et al. and Essawy et al. discloses the system of claim 1, wherein the time-varying injection signal comprises a frequency that ranges from 5 — 25 KHz (see Essawy et al. para 0041, lines 1-5).




With respect to claim 13, Knoeppel et al. discloses a method of monitoring a health of a heater connected to a power supply (see power supply 201 connected to heating element 140 shown in Fig. 3; para 0023, lines 1-8) by a first power lead conducting an inlet current and a second power lead conducting an outlet current (para 0022, lines 1-8), the method comprising: generating, with a signal generator, a time-varying injection signal; supplying, to an injection transformer (para 0025, lines 10-15) comprising a plurality of primary turns that are inductively coupled to the first power lead (the toroidal current transformer 230 and 235 can be disposed around both legs 202 and 203 to prevent current sense signal overload during the heating state of the water heater 100 shown in fig. 3), the time-varying injection signal; receiving, by a signal reader (para 0006, lines 1-9), a diagnostic signal from the heater; passing, by the signal reader (para 0028, lines 9-26).
Knoeppel et al. does not disclose a frequency associated with the time-varying injection signal; and producing, by the signal reader, a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater.
   Essawy et al. discloses a frequency associated with the time-varying injection signal; and producing, by the signal reader, a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater (para 0041, lines 1-19; element 50 showing a capacitance measurement circuit; when the capacitance changes during to the heating element changing, the resonant frequency also changes).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. the time-varying injection signal; and producing, by the signal reader, a heater capacitance signal that is indicative of a capacitance value of the heater; wherein: the heater capacitance signal is indicative of the health of the heater as taught by Essawy et al. to be able to determine the remaining useful life of the heating element based upon the monitored resonant frequency (para 0042, lines 1-9).


With respect to claim 15, the combination of Knoeppel et al. and Essawy et al. discloses the method of claim 1, wherein: the injection transformer comprises a toroid core defining a center region; the plurality of primary windings are wound around the toroid core; and the first power lead is configured to pass through the center region one or more times (see Knoeppel et al. the toroidal current transformer 230 and 235 can be disposed around both legs 202 and 203 to prevent current sense signal overload during the heating state of the water heater 100 shown in fig. 3).


With respect to claim 17, the combination of Knoeppel et al. and Essawy et al. discloses the method of claim 13, further comprising converting, by an analog-to-digital converter (ADC), the heater capacitance signal into a digitized heater capacitance signal (see Essawy et al. para 0029, lines 1-20).

With respect to claim 20, the combination of Knoeppel et al. and Essawy et al. discloses the method of claim 17, further comprising: receiving, by a processor, the digitized heater capacitance signal; and producing, by the processor, a prognostic data output representative of the heater health (see Knoeppel et al. para 0022, lines 1-12). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel et al. (U.S. Publication No. 2007/0125764 A1) in view of Essawy et al. (U.S. Publication No. 2018/0275184 A1) as applied to claims 1, 3, 10, 13, 15, 17 and 20 above and further in view of Macbeth et al. (U.S. Patent No. 6,266,219 B1).

With respect to claim 11, the combination of Knoeppel et al. and Essawy et al. discloses the system of claim 1.
The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the injection transformer comprises a square core or an El-core.
 Macbeth et al. discloses wherein the injection transformer comprises a square core or an El-core (claim 5, lines 1-4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the injection transformer comprises a square core or an El-core as taught by Macbeth et al. to predictably offer good mechanical strength.




Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel et al. (U.S. Publication No. 2007/0125764 A1) in view of Essawy et al. (U.S. Publication No. 2018/0275184 A1) as applied to claims 1, 3, 10, 13, 15, 17 and 20 above and further in view of Ono et al. (U.S. Publication No. 2015/0237680 A1).


With respect to claim 12, the combination of Knoeppel et al. and Essawy et al. discloses the system of claim 1.
The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the injection transformer comprises an air core.
  Ono et al. discloses wherein the injection transformer comprises an air core (para 0057, lines 1-15).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the injection transformer comprises an air core as taught by Ono et al. to use so that the signal is neither distorted nor dissipated and prevent noise.


With respect to claim 19, the combination of Knoeppel et al. and Essawy et al. discloses the method of claim 13, wherein the time-varying injection signal comprises a frequency that ranges from 5 — 25 KHz (see Essawy et al. para 0041, lines 1-5).


Claims 2, 8, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel et al. (U.S. Publication No. 2007/0125764 A1) in view of Essawy et al. (U.S. Publication No. 2018/0275184 A1) as applied to claims 1, 3, 10, 13, 15, 17 and 20 above and further in view of Omoumi et al. (U.S. Patent No. 9,654,054 B1).


   With respect to claim 2, the combination of Knoeppel et al. and Essawy et al. discloses the system of claim 1.
      The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead.
       Omoumi et al. discloses wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead (col. 2, lines 3-19).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead as taught by Omoumi et al. to predictably allow for a stronger magnetic field and prevent energy loss.




With respect to claim 8, the combination of Knoeppel et al. and Essawy et al. discloses the system of claim 1.
The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the primary winding comprises a number of primary turns that range from 500 — 6,000. 
   Omoumi et al. discloses wherein the primary winding comprises a number of primary turns that range from 500 — 6,000 (col. 2, lines 3-19; the number of turns is greater than 2000).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the primary winding comprises a number of primary turns that range from 500 — 6,000 as taught by Omoumi et al. to predictably create a sufficiently strong magnetic field and prevent energy loss.

   

With respect to clam 9, the combination of Knoeppel et al., Essawy et al. and Omoumi et al. discloses the system of claim 8, wherein the primary winding comprises a number of primary turns that range from 2,000 — 3,000 (see Omoumi et al. col. 2, lines 3-19; the number of turns is greater than 2000).

   With respect to claim 14, the combination of Knoeppel et al. and Essawy et al. and discloses the method of claim 13.
    The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead. 
       Omoumi et al. discloses wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead (col. 2, lines 3-19).
 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the injection transformer comprises a ferromagnetic core configured to produce a mutual inductive coupling between the plurality of primary turns and the first power lead as taught by Omoumi et al. to predictably allow for a stronger magnetic field and prevent energy loss.


With respect to claim 18, the combination of Knoeppel et al. and Essawy et al. discloses the method of claim 13.
The combination of Knoeppel et al. and Essawy et al. does not disclose wherein the primary winding comprises a number of primary turns that range from 500 — 6,000.
 Omoumi et al. discloses wherein the primary winding comprises a number of primary turns that range from 500 — 6,000 (see Omoumi et al. col. 2, lines 3-19; the number of turns is greater than 2000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoeppel et al. and Essawy et al. to include wherein the primary winding comprises a number of primary turns that range from 500 — 6,000 as taught by Omoumi et al. to predictably create a sufficiently strong magnetic field and prevent energy loss. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866